Title: [Diary entry: 20 November 1785]
From: Washington, George
To: 

Sunday 20th. Thermometer at 48 in the Morning—54 at Noon and 54 at Night. Clear and calm all day, but the Air keen notwithstanding. George Washington & wife & Mr. Shaw went to Lund Washingtons to Dinner & returned in the afternoon. Colo. Harrison (Judge) came here to Dinner and Doctr. Craik (who went away early this Morning) at Night.  My Nephew Lawe. Washington came here with a letter today from Mr. Bayley respecting their Board &ca.